          Case 1:21-cr-00089-EGS Document 15-1 Filed 03/16/21 Page 1 of 3




                                                  March 16, 2021


Frederick W. Yette, Esq.
Assistant United States Attorney
Office of the United States Attorney
555 Fourth Street, NW
Washington, DC 20530


                  Re:      United States v. Lewis Easton Cantwell
                           Case No. 21-CR-0089 (EGS)


Dear Mr. Yette:

               On behalf of the defendant, Mr. Cantwell, I request that the government provide
discovery in this case pursuant to Rules 5(f) and 16 of the Federal Rules of Criminal Procedure
and Brady v. Maryland, 373 U.S. 83 (1963). Additionally, I would like to schedule a discovery
conference in accordance with Rule 16.1 of the Federal Rules of Criminal Procedure. Please let
me know your earliest availability for a discovery conference.

                This request encompasses documents1 and information in the possession, custody,
or control of, or that have been reviewed by, the Department of Justice’s Criminal Division, the
U.S. Attorney’s Office for the District of Columbia, and any federal, state, or local agency allied
with the prosecution or involved in any way in investigating the activities alleged in the Indictment
or related conduct. As used in this letter, the words “government” and “you” include your office
and the above-referenced federal, state or local agencies. All of these requests are continuing in
nature, requiring supplementation in accordance with Rule 16(c).

               Mr. Cantwell requests that the government comply with all its discovery obligations
under federal law, including, but not limited to, the items listed below.




1
  The word “documents” includes, but is not limited to, all books, papers, letters, correspondence, reports, memoranda,
studies, calendars, appointment books, diaries, notes, messages, e-mail, text messages, other computer-facilitated or
transmitted materials, images, photographs, audio and video tapes, recordings, transcripts, ledgers, receipts, printouts,
and any other written, recorded, or memorialized material of any nature whatsoever.
             Case 1:21-cr-00089-EGS Document 15-1 Filed 03/16/21 Page 2 of 3




                                       Statements of the Defendant

                   Pursuant to Rule 16(a)(1)(A) & (B), Mr. Cantwell requests the following:

(1) Any written or recorded statement or admission made by Mr. Cantwell that is within the
    government’s possession, custody, or control, the existence of which is known, or by the exercise
    of due diligence may become known, to the government. See Fed. R. Crim. P. 16(a)(1)(B)(i).

(2) The portion of any written record containing the substance of any oral statement made by Mr.
    Cantwell in response to interrogation by any person then known to the defendant to be a
    government agent. See Fed. R. Crim. P. 16(a)(1)(B)(ii). This request includes without limitation
    all documents, including notes, prepared by any government employee or agent that contain the
    substance of any relevant statement made by Mr. Cantwell.

(3) The substance of any other oral statement made by Mr. Cantwell in response to interrogation by
    any person then known by Mr. Cantwell to be a government agent if the prosecution intends to use
    that statement at trial. See Fed. R. Crim. P. 16(a)(1)(A).

                                        Defendant’s Prior Record

                   Pursuant to Rule 16(a)(1)(D), Mr. Cantwell requests a copy of his prior criminal
   record, if any. See Fed. R. Crim. P. 16(a)(1)(D).

                                    Documents and Tangible Objects

                   Pursuant to Rule 16(a)(1)(E), Mr. Cantwell requests the following:

(1) All books, papers, documents, data, photographs, or tangible objects, or copies or portions thereof,
    that were obtained from or belong to Mr. Cantwell. See Fed. R. Crim. P. 16(a)(1)(E)(iii).

(2) All books, papers, documents, data, photographs, or tangible objects, or copies or portions thereof,
    that the government intends to use at trial in its case-in-chief. See Fed. R. Crim. P. 16(a)(1)(E)(ii).

(3) All books, papers, documents, data, photographs, or tangible objects, or copies or portions thereof,
    that are material to Mr. Cantwell’s defense. See Fed. R. Crim. P. 16(a)(1)(E)(i).

                                   Reports of Examinations and Tests

                  Pursuant to Rule 16(a)(1)(F), Mr. Cantwell requests the results or reports of any
   physical or mental examinations, scientific tests, or experiments that were conducted in connection
   with the investigation of the charges contained in the Indictment.

                                       Expert Notice and Disclosure

                  Pursuant to Rule 16(a)(1)(G), Mr. Cantwell requests a written summary of any
   testimony the government plans to use under Rules 702, 703, or 705 of the Federal Rules of
   Evidence in its case-in-chief. See Fed. R. Crim. P. 16(a)(1)(G). Further, should the government
   request discovery under Rule 16(b)(1)(C)(ii), and Mr. Cantwell complies, the government must,
   at Mr. Cantwell’s request, provide a written summary of testimony that the government intends to




                                                      2
        Case 1:21-cr-00089-EGS Document 15-1 Filed 03/16/21 Page 3 of 3



use as evidence at trial on the issue of Mr. Cantwell’s mental condition and describe the witness’s
opinions, bases, and reasons for such opinions, as well as the witness’s qualifications. See Fed. R.
Evid. 702(a)-(e), 703, & 705.

                                     Other Crimes Evidence

                Pursuant to the Fifth and Sixth Amendments to the U.S. Constitution and Rules 403
and 404(b) of the Federal Rules of Evidence, Mr. Cantwell requests that the government disclose
all evidence of similar crimes, wrongs, or acts allegedly committed by Mr. Cantwell (or any person
alleged to have been acting pursuant to his instructions), upon which the government intends to
rely to prove motive, scheme, opportunity, intent, preparation, plan, knowledge, identity, or
absence of mistake or accident. Additionally, Mr. Cantwell requests, consistent with the recent
amendment to Rule 404, that the government identify in its Rule 404 notice “the permitted purpose
for which [it] intends to offer the evidence and the reasoning that supports the purpose.”

                                         Brady Materials

               Pursuant to the United States Constitution and relevant case law interpreting its
provisions, including Brady v. Maryland, 373 U.S. 83 (1963), and Giles v. Maryland, 386 U.S. 66
(1967), the Due Process Protections Act and Fed. R. Crim. P. 5, Mr. Cantwell requests immediate
identification and disclosure of all documents and information (in whatever form) that are
favorable to the defense or that would tend to exculpate Mr. Cantwell with respect to the charges
in the Indictment or that are relevant to the issue of sentencing.

                                        Jencks Materials

                Pursuant to 18 U.S.C. § 3500, I request that you produce, at the earliest possible
date, any statements of prospective government witnesses that are in the government’s possession
and that relate to the subject matter concerning which the witness will testify. Should you intend
to produce Jencks materials later than one week before trial is scheduled to begin, I request that
you provide me and the Court with written notice by no later than the date the government is
required to make its disclosures.

               Please let me know promptly whether there are any requests set forth in this letter
with which you decline to comply. I am available to discuss any of the above requests at your
convenience. I reserve the right to supplement these requests as I review the discovery materials
and prepare for trial.

                                              Sincerely,

                                                     /s/

                                              A. Eduardo Balarezo




                                                 3
